Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 34-35, 38-40, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 20070206241 A1, hereinafter “Smith”).

Regarding claim 1, Smith teaches an imaging device (Figs. 7-9, [0053]: camera system) comprising: 
a sensing array comprising a plurality of sensing elements (Fig. 7, [0045]: pixel array 713r, 713g, 713b of a sensor 700); 
an imaging lens array comprising a plurality of imaging optical lenses (Fig. 7, [0045]: lens element arrays 780), each of the plurality of imaging optical lenses having a as illustrated by Fig. 7, the lens element array 780 having non-circular cross-section (flat cut out edges)); 
and a condensing lens array comprising a plurality of condensing lenses disposed between the imaging lens array and the sensing array (Fig. 7, [0045]: arrays of imaging lenses 720), and configured to transmit the light passing through the imaging lens array to the sensing elements (Fig. 7, [0044]: the arrays of imaging lenses 720 focus light on any number of pixels), wherein a number of the plurality of imaging optical lenses is less than a number of the plurality of condensing lenses (as illustrated by Fig. 7, arrays of 4 imaging lenses 720 formed below lens element arrays 780).

Regarding claim 2, Smith teaches the imaging device of claim 1, in addition Smith discloses further comprising: an additional optical lens array comprising a plurality of additional optical lenses (as illustrated by Fig. 7, lens elements 781), each of the plurality of additional optical lenses having one of a circular cross-section and a non-circular cross-section perpendicular to the optical axis, the additional optical lens array and the sensing array being respectively disposed on opposite sides of the imaging lens array (as illustrated by Fig. 7, lens elements 781 and pixel arrays 713).

Regarding claim 3, Smith teaches the imaging device of claim 2, in addition Smith discloses wherein the imaging lens array is disposed closer to the condensing lens array than the additional optical lens array (as illustrated by Fig. 7, the array of lens elements 780 and the arrays of imaging lenses 720).
Regarding claim 10, Smith teaches the imaging device of claim 1, in addition Smith discloses further comprising: a processor configured to generate an image based on sensing information sensed by the sensing array (Figs. 8-9, [0050]: analog-to-digital converter 888 supplies the digitized pixel signals to an image processor 889, which performs appropriate image processing, which can include combining the outputs of multiple arrays and performing the parallax adjustment calculation described above, before providing digital signals defining an image output.).

Regarding claim 34,  claim 34 has been analyzed with regard to claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 35, Smith teaches the imaging device of claim 34, in addition Smith discloses wherein each of the plurality of sensing regions comprise four or more sensing elements (Fig. 7, [0045]: pixel arrays 713r, 713g, 713b that are eight pixels wide).

Regarding claim 38, Smith teaches the imaging device of claim 34, in addition Smith discloses further comprising: a filter disposed between the imaging lens array and the sensing array and configured to block a portion of wavelengths of the light passing therethrough (Fig. 7, [0045]: pixel arrays 713r, 713g, 713b each having a respective color filter 731r, 731g, 731b).

Regarding claim 39,  claim 39 has been analyzed with regard to claim 2 and is rejected for the same reasons of anticipation as used above.

Regarding claim 40,  claim 40 has been analyzed with regard to claim 10 and is rejected for the same reasons of anticipation as used above.

Regarding claim 42,  claim 42 has been analyzed with regard to claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 43,  claim 43 has been analyzed with regard to claim 1 and is rejected for the same reasons of anticipation as used above.

Claims 44-50 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakin et al. (US 20080080028 A1, hereinafter “Bakin”).

Regarding claim 44, Bakin teaches a mobile terminal (Fig. 15: still or video camera system 610) comprising: 
an image sensing assembly (Fig. 5, [0090]: imaging device 200) configured to receive external light through a non-circular imaging optical lens (Figs. 4-5, [0055]: imaging lenses 212, 214, 216 (non-circular shape as depicted in Fig. 4) focus light rays 242 from a remote object spot onto a surface of a mini-lens array 234) and generate sensing information based on sensing the external light through a plurality of sensing elements (Fig. 5, [0057]: when an image spot in a scene is in focus, the light rays 242 converge on the surface of the particular mini-lens 238 and fully fill its numerical aperture (NA). The numerical aperture (NA) of an optical system is a dimensionless number that characterizes the range of angles over which the lens can accept or emit light. The result is that every pixel 240 under the mini-lens 238 receives some portion of light rays 242 from the focused image spot. The sum of the pixel outputs for pixels which receive the light rays represents the integrated light intensity (claimed “sensing information”) of the imaged spot.); 
a processor configured to reconstruct an output image based on the sensing information (Figs. 12&15, [0056]&[0091]: image restoration process, using a microprocessor which controls camera and one or more image flow functions, utilizes particular sample point pixels of a pixel array to reconstruct an image.); and a memory configured to store at least one of the sensing information and the output image ([0071]: intensities of sampled pixels are saved in a memory 350 and are used to reconstruct an image of the object).

Regarding claim 45, Bakin teaches the mobile terminal of claim 44, in addition Bakin discloses wherein the image sensing assembly further comprises: a plurality of condensing lenses disposed between the non-circular imaging optical lens  and the plurality of sensing elements (Fig. 5, [0044]: a mini-lens array 234 provided between the imaging lenses 212, 214, 216 and pixel arrays 226, 228, 230), and configured to transmit the light passing through the non-circular imaging optical lens to the plurality of sensing elements (Figs. 4-5, [0055]: the imaging lenses 212, 214, 216 focus light rays 242 from a remote object spot onto a surface of a mini-lens array 234).
Regarding claim 46, Bakin teaches the mobile terminal of claim 45, in addition Bakin discloses wherein the non-circular imaging optical lens is disposed closest to the plurality of condensing lenses (as illustrated by Fig. 5).

Regarding claim 47, Bakin teaches the mobile terminal of claim 44, in addition Bakin discloses further comprising a sensing region that comprises a plurality of sensing elements, the sensing region being configured to receive light from the non-circular imaging optical lens (Figs. 4-5, [0049]: Each imaging lens 212, 214, 216 projects an image of an object onto the corresponding pixel arrays 226, 228, 230 of the imaging device 200), and the sensing region being rectangular, and wherein a cross-section of the non-circular imaging optical lens corresponds to a portion of a circle with a diameter greater than a length of a short side of the rectangular sensing region (as illustrated by Fig. 4, pixel arrays 226, 228, 230).

Regarding claim 48, Bakin teaches the mobile terminal of claim 47, in addition Bakin discloses wherein the non-circular imaging optical lens corresponds to a portion of a circular lens with the diameter greater than the length of the short side of the rectangular sensing region being cut off (as illustrated by Figs. 4-5, imaging lens 212, 214, 216).

Regarding claim 49, Bakin teaches an imaging device (Fig. 15: still or video camera system 610) comprising: 
Fig. 5, [0090]: imaging device 200) comprising a plurality of sensing elements and a sensing region comprising a portion of the plurality of sensing elements (Figs. 4-5, [0049]&[0055]: focus light rays 242 from a remote object spot onto corresponding pixel arrays 226, 228, 230 of the imaging device 200); 
an imaging lens array comprising a plurality of imaging optical lenses, each of the plurality of imaging optical lenses having a non-circular cross-section perpendicular to an optical axis, and configured to transmit light received from an outside of the imaging device (Figs. 4-5, [0049]: Each imaging lens 212, 214, 216 projects an image of an object onto the corresponding pixel arrays 226, 228, 230 of the imaging device 200); 
a condensing lens array comprising a plurality of condensing lenses disposed between the imaging lens array and the sensing array (Fig. 5, [0044]: a mini-lens array 234 provided between the imaging lenses 212, 214, 216 and pixel arrays 226, 228, 230), and configured to transmit the light passing through the imaging lens array to the sensing elements (Figs. 4-5, [0055]: the imaging lenses 212, 214, 216 focus light rays 242 from a remote object spot onto a surface of a mini-lens array 234); 
an additional optical lens array comprising a plurality of additional optical lenses and disposed on the imaging lens array opposite to the sensing array (Figs. 4-5, [0048]: optical elements 224 disposed on the top of the imaging lenses 212, 214, 216), wherein the non-circular cross-section of each of the plurality of imaging optical lenses corresponds to a circular lens with a portion where a diameter of the circular lens is greater than a length of a short side of the rectangular sensing region being cut off (as illustrated by Figs. 4-5, imaging lens 212, 214, 216).

Regarding claim 50, Bakin teaches an image sensing method comprising: receiving light passing through an imaging optical lens having a non-circular cross-section perpendicular to a principal axis in a sensing area corresponding to the imaging optical lens in a sensing array (Figs. 4-5, [0055]: imaging lenses 212, 214, 216 (non-circular shape as depicted in Fig. 4) focus light rays 242 from a remote object spot onto corresponding pixel arrays 226, 228, 230 of the imaging device 200); and generating sensing information related to the sensing region by sensing the light passing through the imaging optical lens (Fig. 5, [0057]: when an image spot in a scene is in focus, the light rays 242 converge on the surface of the particular mini-lens 238 and fully fill its numerical aperture (NA). The numerical aperture (NA) of an optical system is a dimensionless number that characterizes the range of angles over which the lens can accept or emit light. The result is that every pixel 240 under the mini-lens 238 receives some portion of light rays 242 from the focused image spot. The sum of the pixel outputs for pixels which receive the light rays represents the integrated light intensity (claimed “sensing information”) of the imaged spot.).

Regarding claim 53, Bakin teaches the image sensing method of claim 50, in addition Bakin discloses wherein the receiving comprises receiving rays passing through different imaging optical lenses by at least one sensing element of the sensing array (Figs. 4-5, [0055]: imaging lenses 212, 214, 216 focus light rays 242 from a remote object spot through the mini-lens array 234 onto corresponding pixel arrays 226, 228, 230 of the imaging device 200).

Regarding claim 54, Bakin teaches the image sensing method of claim 50, in addition Bakin discloses wherein the generating comprises, for sensing regions respectively corresponding to a plurality of imaging optical lenses, sensing intensity values of light reaching sensing elements belonging to the corresponding sensing regions (Fig. 5, [0057]: every pixel 240 under the mini-lens 238 receives some portion of light rays 242 from the focused image spot. The sum of the pixel outputs for pixels which receive the light rays represents the integrated light intensity of the imaged spot.).

Regarding claim 55, Bakin teaches the image sensing method of claim 54, in addition Bakin discloses further comprising: reconstructing images respectively corresponding to the plurality of imaging optical lenses based on the sensed intensity values (Figs. 12&15, [0056]&[0091]: image restoration process, using a microprocessor which controls camera and one or more image flow functions, utilizes particular sample point pixels of a pixel array to reconstruct an image.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 7 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20070206241 A1, hereinafter “Smith”), in view of Do (US 20090185289 A1, hereinafter “Do”).

Regarding claim 4, Smith teaches the imaging device of claim 1, except further comprising: an aperture configured to transmit the light, the aperture and the sensing array being respectively disposed on opposite sides of the imaging lens array.
However, Do discloses an aperture configured to transmit the light, the aperture and the sensing array being respectively disposed on opposite sides of the imaging lens array (as illustrated by Fig. 2, an aperture diaphragm positioned in front of a lens group and opposite side of an image pickup element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aperture configured to transmit the light, the aperture and the sensing array being respectively disposed on opposite sides of the imaging lens array as taught by Do into Smith imaging device. The suggestion/ motivation for doing so would be to enable definition of a field of view as well as suppression of light incident under small incidence angles.

Regarding claim 7, Smith teaches the imaging device of claim 1, except wherein each of the plurality of imaging optical lenses is configured to intersect with virtual straight lines from edge points of an aperture to a boundary of a sensing region.
However, Do discloses wherein each of the plurality of imaging optical lenses is configured to intersect with virtual straight lines from edge points of an aperture to a boundary of a sensing region (as illustrated by Fig. 2, incident light through edges point of an aperture diaphragm S1 intersect at image pickup element 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the plurality of imaging optical lenses is configured to intersect with virtual straight lines from edge points of an aperture to a boundary of a sensing region as taught by Do into Smith imaging device. The suggestion/ motivation for doing so would be to reduce aberrations and provide a satisfactory image (Do: [0004]).

Regarding claim 37,  claim 37 has been analyzed with regard to claim 4 and is rejected for the same reasons of obviousness as used above.

Claims 5-6 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20070206241 A1, hereinafter “Smith”), in view of Hu et al. (US 20160134813 A1, hereinafter “Hu”).

Regarding claim 5, Smith teaches the imaging device of claim 1, in addition Smith discloses wherein the sensing array comprises a sensing region that comprises a as illustrated by Fig. 7, [0045]: a plurality of pixel arrays 713), the sensing region being configured to receive the light from the plurality of imaging optical lenses (as illustrated by Fig. 7, [0046]: the plurality of pixel arrays 713 receive light from the lens element arrays 780) and being rectangular (as illustrated by Fig. 3, the plurality of pixel arrays X13 being rectangular).
Smith does not teach wherein the cross-section of each of the plurality of imaging optical lenses corresponds to a portion of a circular lens having a diameter greater than a length of a short side of the rectangular sensing region.
However, Hu discloses wherein the cross-section of each of the plurality of imaging optical lenses corresponds to a portion of a circular lens having a diameter greater than a length of a short side of the rectangular sensing region (as illustrated by Fig. 2, [0031]: lens 21 is formed by cutting a circular lens and has a long side LL and a width W.L based on which a long axis X and a short axis Y of the lens 21 can be defined. In this embodiment of the present invention, the long side LL and the width WL of the lens 21 are determined by a length LS and a width WS of the corresponding image capturing sensor 27. For example, the areas defined by the long side LS of the image capturing sensor 27 and the boundaries (dashed lines) of the circular lens are regarded as cut portions (oblique lined areas), and the width of the image capturing sensor 27 determines the size of the cutting area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cross-section of each of the plurality of imaging optical lenses corresponds to a portion of a circular lens having a diameter greater than a length of a short side of the rectangular sensing region as taught by Hu into Smith imaging device. The suggestion/ motivation for doing so would be to reduce the thickness of the electronic device (Hu: [0007]).

Regarding claim 6, the Smith and Hu combination teaches the imaging device of claim 5, in addition Hu discloses wherein each of the plurality of imaging optical lenses corresponds to the circular lens with a portion where the diameter of the circular lens is greater than the length of the short side of the rectangular sensing region being cut off (as illustrated by Fig. 2, [0031]: lens 21 is formed by cutting a circular lens and has a long side LL and a width W.L based on which a long axis X and a short axis Y of the lens 21 can be defined. In this embodiment of the present invention, the long side LL and the width WL of the lens 21 are determined by a length LS and a width WS of the corresponding image capturing sensor 27. For example, the areas defined by the long side LS of the image capturing sensor 27 and the boundaries (dashed lines) of the circular lens are regarded as cut portions (oblique lined areas), and the width of the image capturing sensor 27 determines the size of the cutting area).

Regarding claim 47,  claim 47 has been analyzed with regard to claim 5 and is rejected for the same reasons of obviousness as used above.

Regarding claim 48,  claim 48 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

s 11-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20070206241 A1, hereinafter “Smith”), in view of Szajewski et al. (US 20040179834 A1, hereinafter “Szajewski”).

Regarding claim 11, Smith teaches an imaging device (Figs. 7-9, [0053]: camera system) comprising: an imaging optical lens (Fig. 7, [0045]: lens element arrays 780) having a non-circular cross-section perpendicular to an optical axis, the imaging optical lens configured to transmit light received from an outside of the imaging device (as illustrated by Fig. 7, the lens element array 780 having non-circular cross-section (flat cut out edges)); and a sensing array comprising a plurality of sensing elements (Fig. 7, [0045]: pixel array 713r, 713g, 713b of a sensor 700), the sensing array configured to sense the light passing through the imaging optical lens through a sensing element among the plurality of sensing elements included in a sensing region (Fig. 7, [0044]: the arrays of imaging lenses 720 focus light on any number of pixels).
Smith does not teach wherein the imaging optical lens and the sensing array are disposed in a fractional alignment structure.
However, Szajewski discloses wherein the imaging optical lens and the sensing array are disposed in a fractional alignment structure (Fig. 6-7, [0086]: ratio of a number of photosensors 25 to a number of micro-lenses 72 is at least 1.5 to 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the imaging optical lens and the sensing array are disposed in a fractional alignment structure as taught by Szajewski into Smith imaging device. The suggestion/ motivation for doing so would be Szajewski: [0093]).

Regarding claim 12,  claim 12 has been analyzed with regard to claim 2 and is rejected for the same reasons as used above.

Regarding claim 13,  claim 13 has been analyzed with regard to claim 3 and is rejected for the same reasons as used above.

Regarding claim 20, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein the non-circular cross-section of the imaging optical lens corresponds to a portion of a circle with a diameter greater than or equal to a diagonal length of the sensing region (as illustrated by Figs. 3&7).

Regarding claim 21, the Smith and Szajewski combination teaches the imaging device of claim 20, in addition Smith discloses wherein the non-circular cross-section of the imaging optical lens is quadrangular (as illustrated by Figs. 3&7).

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith and Szajewski combination as applied above, in view of Do (US 20090185289 A1, hereinafter “Do”).

Regarding claim 14,  claim 14 has been analyzed with regard to claim 4 and is rejected for the same reasons of obviousness as used above.

Regarding claim 22,  claim 22 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith and Szajewski combination as applied above, in view of Hu et al. (US 20160134813 A1, hereinafter “Hu”).

Regarding claim 15,  claim 15 has been analyzed with regard to claim 5 and is rejected for the same reasons of obviousness as used above.

Regarding claim 16,  claim 16 has been analyzed with regard to claim 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 17, the Smith, Szajewski and Hu combination teaches the imaging device of claim 15, in addition Hu discloses wherein the portion is outside of the rectangular sensing region corresponding to the imaging optical lens (as illustrated by Fig. 2).

Regarding claim 18, the Smith and Szajewski combination teaches the imaging device of claim 11, except wherein the non-circular cross-section of the imaging optical 
However, Hu discloses wherein the non-circular cross-section of the imaging optical lens comprises two arcs and two straight lines respectively connecting ends of the two arcs  (as illustrated by Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the non-circular cross-section of the imaging optical lens comprises two arcs and two straight lines respectively connecting ends of the two arcs as taught by Hu into Smith and Szajewski combination. The suggestion/ motivation for doing so would be to reduce the thickness of the electronic device (Hu: [0007]).

Claims 19 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith and Szajewski combination as applied above, in view of Alasimio et al. (US 20160154198 A1, hereinafter “Alasimio”).

Regarding claim 19, the Smith and Szajewski combination teaches the imaging device of claim 11, except wherein the non-circular cross-section of the imaging optical lens comprises four arcs and four straight lines respectively connecting ends of the four arcs. 
However, Alasimio discloses wherein the non-circular cross-section of the imaging optical lens comprises four arcs and four straight lines respectively connecting as illustrated by Fig. 3G, [0026]: lens 24 of which has a periphery that includes 4 curved portions 42 and four flat portions 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the non-circular cross-section of the imaging optical lens comprises two arcs and two straight lines respectively connecting ends of the two arcs as taught by Alasimio into Smith and Szajewski combination. The suggestion/ motivation for doing so would be to reduce the overall footprint of the lens array. (Alasimio: [0026]).

Regarding claim 25, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein a proportion of a cross-sectional area of the non-circular imaging optical lens to an area of the sensing region is before the effective filing date of the claimed invention to arrive to wherein a proportion of a cross-sectional area of the non-circular imaging optical lens to an area of the sensing region is greater than 0.78 and less than or equal to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is before the effective filing date of the claimed invention to arrive to wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is greater than 0.58 and less than or equal to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 27, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is before the effective filing date of the claimed invention to arrive to wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is greater than 0.44 and less than or equal to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 28, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is before the effective filing date of the claimed invention to arrive to wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is greater than 0.39 and less than or equal to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 29, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is before the effective filing date of the claimed invention to arrive to wherein a proportion of the non-circular cross-sectional area of the imaging optical lens to an area of the sensing region is greater than 0.89 and less than or equal to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 30, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses further comprising: a lens array comprising a plurality of non-circular imaging optical lenses (Fig. 7, [0045]: lens element arrays 780).

Regarding claim 31, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses further comprising: a processor configured to generate an image based on sensing information sensed by the sensing array (Figs. 8-9, [0050]: analog-to-digital converter 888 supplies the digitized pixel signals to an image processor 889, which performs appropriate image processing, which can include combining the outputs of multiple arrays and performing the parallax adjustment calculation described above, before providing digital signals defining an image output.).

Regarding claim 32, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Smith discloses further comprising: a lens array comprising an additional imaging optical lens having a same shape and a same size as the imaging optical lens, wherein the imaging optical lens and the additional imaging optical lens are disposed along a same plane (Fig. 7, [0045]: lens element arrays 780).

Regarding claim 33, the Smith and Szajewski combination teaches the imaging device of claim 11, in addition Szajewski discloses wherein the fractional alignment structure is a structure in which the sensing region comprises a non-integer number of sensing elements (Fig. 6-7, [0086]: ratio of a number of photosensors 25 to a number of micro-lenses 72 is at least 1.5 to 1).



36 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20070206241 A1, hereinafter “Smith”), in view of Bakin et al. (US 20080080028 A1, hereinafter “Bakin”).

Regarding claim 36, Smith teaches the imaging device of claim 34, except wherein each of the plurality of sensing regions comprise nine or more sensing elements.
However, Bakin discloses wherein each of the plurality of sensing regions comprise nine or more sensing elements (as illustrated by Figs. 4-5, [0054]: each of a pixel arrays 226, 228, 230 is formed by nine or more individual pixel 240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the plurality of sensing regions comprise nine or more sensing elements as taught by Bakin into Smith imaging device. The suggestion/ motivation for doing so would be to increase focusing, sensitivity and provide a satisfactory image.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20070206241 A1, hereinafter “Smith”).

Regarding claim 41, Smith teaches the imaging device of claim 34, in addition Smith discloses wherein a proportion of a cross-sectional area of the non-circular imaging optical lens to an area of the sensing elements is near 1 before the effective filing date of the claimed invention to arrive to wherein a proportion of a cross-sectional area of the non-circular imaging optical lens to an area of the sensing elements ranges from 0.78 to 1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 8-9, 23-24, and 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697